DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a method for identifying chemical synthesis routes for producing a target compound, classified in class 702, subclass 22. 
II.	Claims 15-20, drawn to a method and system of training a machine learning classifier and predicting using the classifier chemical reactions that result in a target compound, classified in class 702, subclass 22.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and II are directed to related methods of determining chemical reactions. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the method of Group I requires determining a set of chemical reactions, determining predicted chemical reactions based on a trained classifier and the set of chemical reactions, and further generating a plurality of chemical reactions from the set of chemical reactions and predicted chemical reactions, and determining a target compound therefrom. In contrast, the method of Group II requires training one or more machine learning classifier, determining chemical reactions, determining based on chemical reaction transformations predicted chemical reactions, retrosynthetically determining synthetic routes comprising known chemical reactions and determining based on a predetermined number of reactions and a cost function, an optimal synthetic route. Therefore, the methods set forth in Groups I and II have a materially different design, functions, or effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12:00 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marjorie Moran can be reached on (571) 272-0720.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Anna Skibinsky/
Primary Examiner, Art Unit 1631